                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON



WILLIAM N.,1                                                  No. 6:19-cv-00523-HZ

                       Plaintiff,                             OPINION & ORDER

       v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                       Defendant.


Sherwood J. Reese
Drew L. Johnson
Drew L. Johnson, P.C.
1700 Valley River Dr.
Eugene, OR 97401

       Attorneys for Plaintiff




1
 In the interest of privacy, this Opinion uses only the first name and the initial of the last name
of the non-governmental party or parties in this case. Where applicable, this Opinion uses the
same designation for a non-governmental party’s immediate family member.


1 – OPINION & ORDER
Renata Gowie
Assistant United States Attorney
District of Oregon
1000 SW Third Avenue, Suite 600
Portland, OR 97204

Frederick D. Fripps
Joseph John Langkamer
Social Security Administration
Office of the General Counsel
701 Fifth Avenue, Suite 2900 M/S 221A
Seattle, WA 98104

        Attorneys for Defendant

HERNÁNDEZ, District Judge:

        Plaintiff William N. brings this action seeking judicial review of the Commissioner’s

final decision to deny disability insurance benefits (“DIB”) and supplemental security income

(“SSI”). This Court has jurisdiction pursuant to 42 U.S.C. § 405(g) (incorporated by 42 U.S.C. §

1383(c)(3)). The Court reverses the Commissioner’s decision and remands this case for further

administrative proceedings.

                                PROCEDURAL BACKGROUND

        Plaintiff applied for DIB and SSI on August 26, 2015, and August 13, 2015, respectively,

alleging an onset date of August 1, 2015. Tr. 15, 177–86.2 Plaintiff’s date last insured (“DLI”) is

December 31, 2020. Id.; Tr. 17. His application was denied initially and on reconsideration. Id. at

15.

        On January 24, 2018, Plaintiff appeared with counsel for a hearing before an

Administrative Law Judge (“ALJ”). Tr. 40. On April 27, 2018, the ALJ found Plaintiff not

disabled. Tr. 25–26. The Appeals Council denied review. Tr. 1.



2
  Citations to “Tr.” refer to the page(s) indicated in the official transcript of the administrative
record, filed herein as Docket Nos. 11, 12.


2 – OPINION & ORDER
                                  FACTUAL BACKGROUND

       Plaintiff alleges disability based on a deformed left hip with pain, Post-Traumatic Stress

Disorder (PTSD), depression, and a possible heart condition. Tr. 20, 76, 91. At the time of his

alleged onset date, he was 56 years old. Tr. 24. He has a sixth-grade education and past relevant

work experience as a painter, carpenter, and veneer grader. Tr. 24, 44.

                         SEQUENTIAL DISABILITY EVALUATION

       A claimant is disabled if they are unable to “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§§ 423(d)(1)(A), 1382c(a)(3)(A). Disability claims are evaluated according to a five-step

procedure. See Valentine v. Comm’r, 574 F.3d 685, 689 (9th Cir. 2009) (in social security cases,

agency uses five-step procedure to determine disability). The claimant bears the ultimate burden

of proving disability. Id.

       In the first step, the Commissioner determines whether a claimant is engaged in

“substantial gainful activity.” If so, the claimant is not disabled. Bowen v. Yuckert, 482 U.S. 137,

140 (1987); 20 C.F.R. §§ 404.1520(b), 416.920(b). In step two, the Commissioner determines

whether the claimant has a “medically severe impairment or combination of impairments.”

Yuckert, 482 U.S. at 140–41; 20 C.F.R. §§ 404.1520(c), 416.920(c). If not, the claimant is not

disabled. Id.

       In step three, the Commissioner determines whether the claimant’s impairments, singly

or in combination, meet or equal “one of a number of listed impairments that the [Commissioner]

acknowledges are so severe as to preclude substantial gainful activity.” Yuckert, 482 U.S. at 141;




3 – OPINION & ORDER
20 C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively presumed disabled; if

not, the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

       In step four, the Commissioner determines whether the claimant, despite any

impairment(s), has the residual functional capacity (RFC) to perform their “past relevant work.”

20 C.F.R. §§ 404.1520(e), 416.920(e). If the claimant can perform past relevant work, the

claimant is not disabled. If the claimant cannot perform past relevant work, the burden shifts to

the Commissioner. In step five, the Commissioner must establish that the claimant can perform

other work. Yuckert, 482 U.S. at 141–42; 20 C.F.R. §§ 404.1520(e)–(f), 416.920(e)–(f). If the

Commissioner meets their burden and proves that the claimant can perform other work that

exists in the national economy, then the claimant is not disabled. 20 C.F.R. §§ 404.1566,

416.966.

                                     THE ALJ’S DECISION

       At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity after his alleged onset date. Tr. 17. Next, at steps two and three, the ALJ determined that

Plaintiff has the following severe impairments: “a chronic left hip strain; a chronic low back

strain; depression; a generalized anxiety disorder, attention-deficit hyperactivity disorder

(ADHD); post-traumatic stress disorder (PTSD), and a specific learning disorder (math and

written expression)[.]” Tr. 17. However, the ALJ determined that Plaintiff’s impairments did not

meet or medically equal the severity of a listed impairment. Tr. 18–20. At step four, the ALJ

concluded that Plaintiff had the residual functional capacity to perform medium work as defined

in 20 C.F.R. §§ 404.1567(c) and 416.967(c) with the following limitations:

       [H]e can occasionally climb ramps, stairs, ladders, ropes, or scaffolds. He can no
       more than frequently balance, stoop, kneel, crouch, and crawl. He must avoid
       exposure to workplace hazards. He can understand and carry out simple




4 – OPINION & ORDER
        instructions. He can tolerate no more than occasional contact with the general-
        public. He requires a work environment with few workplace changes.

Tr. 20. Because of these limitations, the ALJ concluded that Plaintiff could not perform his past

relevant work. Tr. 24. But at step five, the ALJ found that there are jobs that exist in significant

numbers in the national economy that Plaintiff can perform, such as “Industrial Cleaner . . .

Sorter, Laundry Articles . . . and Laundry Laborer.” Tr. 25. Thus, the ALJ concluded that

Plaintiff is not disabled. Id.

                                   STANDARD OF REVIEW

        A court may set aside the Commissioner’s denial of benefits only when the

Commissioner’s findings “are based on legal error or are not supported by substantial evidence

in the record as a whole.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (internal

quotation marks omitted). “Substantial evidence means more than a mere scintilla but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Id. (internal quotation marks omitted). The court considers the record as a

whole, including both the evidence that supports and detracts from the Commissioner’s decision.

Id.; Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). “Where the evidence is

susceptible to more than one rational interpretation, the ALJ’s decision must be affirmed.”

Vasquez, 572 F.3d at 591 (internal quotation marks and brackets omitted); see also Massachi v.

Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007) (“Where the evidence as a whole can support either

a grant or a denial, [the court] may not substitute [its] judgment for the ALJ’s”) (internal

quotation marks omitted).

                                           DISCUSSION

        Plaintiff argues that the ALJ erred when she failed to include all of Plaintiff’s physical

and mental limitations in the RFC and discounted the Vocational Rehabilitation Services (VRS)



5 – OPINION & ORDER
Eligibility Determination. Pl. Br. 4–11, ECF 13. As a result, Plaintiff argues, the Court should

remand for an award of benefits. Id. at 11–12.

I.      RFC

        A.      Physical Limitations

        Plaintiff argues that the ALJ erred when she failed to include all the physical limitations

identified by Dr. LeBray in Plaintiff’s RFC. Pl. Br. 4. Specifically, Plaintiff argues that the ALJ

erred by failing to include a restriction from performing jobs that require “speeded, fine

fingering.” Id. at 6.3

        Dr. LeBray noted that Plaintiff displayed a “low amplitude, intentional tremor bilaterally

(which can interfere with speeded, fine, eye-hand demands).” Tr. 477–78. Dr. LeBray also noted

that “[p]ace and persistence is adequate over 3 hours with one short break.” Id. at 478. Dr.

LeBray found Plaintiff’s speeded, fine eye-hand demands to be within modest borderline range.

Id. Dr. LeBray found that “[h]e appears to struggle with quickly scanning and assimilating novel

visual input. Based on these data, he may fare best with simpler, eye-hand demands that are not

speeded or rapidly changing.” Id. Later in his report, Dr. LeBray noted that Plaintiff’s “fine,

speeded perceptual and visuo-practic functions are mildly deficient” and “[j]obs with related

demands such as speeded, small item assembly are not advised. He will fare best with gross

psycho-motor tasks” such as sorting, handling, stacking, and packaging. Id. at 480 (emphasis

omitted). Dr. LeBray also recommended that Plaintiff be placed in jobs without math, writing, or

social interaction demands. Id. at 483. Dr. LeBray found:




3
  Plaintiff also points out that it does not appear that the ALJ had pages 1 and 10 of Dr. LeBray’s
report at the time of her decision. Pl. Br. 13. Because the Court remands for further
administrative proceedings, it need not address Plaintiff’s argument that the ALJ failed to fully
develop the record.


6 – OPINION & ORDER
       He is likely to fare best in a low-key setting (vs. high production, with ambient
       stimuli such as noise or ancillary activity), doing simpler, unspeeded, hands on
       tasks at a relaxed pace. To begin, he might be a candidate for a supported work
       setting—perhaps sorting or refurbishing items in a non-profit, donation store
       (where competitive job demands are “relaxed”)[.]

Id. (emphasis omitted).

       The ALJ erred by failing to include or reject the limitation of “speeded, fine fingering” in

the RFC based on Dr. LeBray’s opinion. “If the RFC assessment conflicts with an opinion from a

medical source, the adjudicator must explain why the opinion was not adopted.” Soc. Sec. Ruling

(SSR) 96-8, available at 1996 WL 374184, at *7 (July 2, 1996). The ALJ gave Dr. LeBray’s

opinion significant weight, and she did not reject the limitation from performing “speeded, fine

fingering,” but she did not explain why she excluded it from the RFC. As a result, the ALJ erred.

       The ALJ’s error was not harmless. An error is harmless if it is inconsequential to the non-

disability determination. Stout v. Comm’r, 454 F.3d 1050, 1055 (9th Cir. 2006). Although Dr.

LeBray found that Plaintiff should not perform “speeded, fine fingering,” the ALJ excluded the

“speeded, fine fingering” limitation from the VE hypothetical, and the VE found Plaintiff

capable of performing jobs that required “fine fingering” at least occasionally. Tr. 25; 66. The

VE’s testimony did not explain whether those jobs required the kind of “speeded, fine fingering”

that Dr. LeBray found that Plaintiff cannot perform. Because it is unclear whether Plaintiff can

perform the jobs identified by the VE and the ALJ at step five, the ALJ’s error was not

inconsequential to the non-disability determination and must be reversed.

       B.      Mental Limitations

       Plaintiff argues that the ALJ erred by excluding from the RFC Plaintiff’s “moderate

limitations in concentration, persisting, or maintaining pace,” need for a supported work setting

where competitive job demands are relaxed, and requirement of one and a half times as much

time as other employees to complete tasks. Pl. Br. 5.


7 – OPINION & ORDER
       At step three, the ALJ determined that Plaintiff had “moderate limitations in

concentrating, persisting, or maintaining pace.” Tr. 19. At step four, the ALJ characterized

Plaintiff’s problems with concentration, persisting, or maintaining pace as Plaintiff having “some

difficulty dealing with changes as well as some restrictions in his concentration, persistence and

pace,” but the ALJ determined at step four that his level of function in this area was adequate

based on Dr. LeBray’s observation that his concentration, persistence, and pace remained

adequate throughout a three-hour evaluation with one short break. Tr. 23. The ALJ indicated that

the RFC reflected the degree of limitation found in the ALJ’s mental functional analysis at step

three, but the ALJ found Plaintiff moderately limited in concentration, persistence, or

maintaining pace at step three. Tr. 20–23. The ALJ’s failure to include her determination that

Plaintiff has moderate limitations in concentration, persistence, or maintaining pace in the RFC,

without explanation, is thus error.

       The Commissioner argues that any error is harmless because the ALJ accounted for

Plaintiff’s limitations in concentrating, persisting, or maintaining pace in the RFC “by limiting

the claimant to performing only simple routine tasks in a workplace with few changes and with

further restrictions on interacting with others.” Def. Br. Tr. 23. The Ninth Circuit has rejected

that argument. See Brink v. Comm’r, 343 F. App’x 211, 212 (9th Cir. 2009) (mem.) (holding that

ALJ erred by including only the limitation to “simple, repetitive work” in a VE hypothetical after

finding at step three that the claimant also had limitations in concentration, persistence, or pace;

the VE hypothetical should have included both the limitation to “simple, repetitive work” and the

limitation in concentration, persistence, or pace); Nguyen v. Chater, 100 F.3d 1462, 1466 n.3

(9th Cir. 1996) (an incomplete hypothetical cannot “constitute competent evidence to support a

finding that claimant could do the jobs set forth by the vocational expert”).




8 – OPINION & ORDER
       The remaining accommodations and supports that Plaintiff argues the ALJ failed to

include in the RFC were mere recommendations. In the “Specific Recommendations” section of

his report, Dr. LeBray noted that Plaintiff “might be a candidate for a supported work setting—

perhaps sorting or refurbishing items in a non-profit, donation store (where competitive job

demands are ‘relaxed’)[.]” Tr. 483. Dr. LeBray also “advised” several accommodations and

supports to assist Plaintiff in the vocational training and schooling context, which included “extra

time for projects-assignments (1.5x)[.]” Tr. 472. The nonmandatory language Dr. LeBray used in

the recommendations section of his report does not compel the conclusion that Plaintiff cannot

perform jobs in the national economy unless those conditions are present. As a result, the ALJ

did not err by excluding them from the RFC. See Valentine, 574 F.3d at 691–92 (holding that

ALJ did not err in formulating the RFC by declining to limit the plaintiff to tasks that the doctor

noted in the recommendations section of his report that the plaintiff was “less likely to have

difficulty” with); Carmickle, 533 F.3d at 1165 (holding that ALJ did not err by rejecting a

recommendation that was not an imperative).

II.    VRS Eligibility Determination

       Plaintiff argues that the ALJ erred by failing to include in the RFC all limitations

described in the opinion of Courtney Sevey of Oregon Vocational Rehabilitation Services

(VRS). Pl. Br. 7. Plaintiff argues that the ALJ erred when she gave Ms. Sevey’s opinion “some

weight” but failed to explain why she rejected certain findings and recommendations by Ms.

Sevey. Id.

       “[L]ay witness testimony cannot be disregarded without comment.” Molina v. Astrue,

674 F.3d 1104, 1114 (9th Cir. 2012) (internal quotation marks and emphasis omitted),

superseded by regulation on other grounds as stated in Thomas v. Saul, 830 F. App’x 196, 198




9 – OPINION & ORDER
(9th Cir. 2020). An ALJ may reject the opinion of a lay witness for reasons germane to the

witness. Id. (citing Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993)).

       The ALJ did not provide any reason to discount Ms. Sevey’s opinion. The only apparent

reference to Ms. Sevey’s opinion in the ALJ’s decision is contained within a paragraph

discussing lay witness testimony of two witnesses. Tr. 23 (citing Tr. 223–28, 292–98). The ALJ

noted that she gave “some weight to the . . . observations concerning the claimant’s functional

limitations with respect to lifting, squatting, bending, standing, reaching, walking, sitting,

kneeling, and climbing stairs, as well as understanding, concentrating, following instructions,

and getting along with others.” Tr. 23. Nothing in the ALJ’s decision explains why she gave the

lay witness testimony “some weight.” Tr. 23–24. It is unclear to the Court which, if any, of Ms.

Sevey’s opinions the ALJ gave weight to. As a result, the ALJ failed to provide a reason

germane to Ms. Sevey to discount the weight given to the VRS Eligibility Determination. See

Molina, 674 F.3d at 1114 (holding that ALJ erred by failing to explain why she disregarded lay

witness testimony); Christopher V. v. Comm’r, No. 3:17-cv-01503-HZ, 2019 WL 93502, at *7–8

(D. Or. Jan. 2, 2019) (noting that ALJ erred by failing to consider a VRS opinion because it

could be highly relevant to the social security disability determination). Cf. McCartney v.

Massanari, 298 F.3d 1075, 1076 (9th Cir. 2002) (holding that “an ALJ must ordinarily give great

weight to a [Veterans Administration] determination of disability”).

III.   Remand for Benefits

       Plaintiff argues that the Court should remand for an award of benefits. Pl. Br. 11. Plaintiff

bases that argument primarily on the VE’s testimony that all three jobs the ALJ found Plaintiff

was able to perform within his limitations required fine fingering. Id. Since Plaintiff cannot

perform fine fingering, he argues, he is entitled to an immediate award of benefits. Id. at 12.




10 – OPINION & ORDER
Contrary to Plaintiff’s argument, the evidence in the record does not establish that he cannot

perform any fine fingering. As discussed above, Dr. LeBray restricted Plaintiff from performing

jobs that required “speeded, fine fingering,” and instead recommended that Plaintiff perform jobs

that required only “unspeeded fine fingering.” The VE’s testimony does not establish whether

the jobs the ALJ identified at step five require speeded or unspeeded fine fingering. Thus, the

record does not establish that Plaintiff is disabled based on the requirement of fine fingering in

the jobs identified by the ALJ at step five, and remand for further administrative proceedings is

the appropriate remedy in this case.

                                          CONCLUSION

       Based on the foregoing, the Commissioner’s decision is REVERSED and REMANDED

for further administrative proceedings.

       IT IS SO ORDERED.

       DATED:_______________________.
                  April 28, 2021



                                                      __________________________________
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




11 – OPINION & ORDER
